J-A05038-22

                                   2022 PA Super 150

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    JOSHUA CHRISTIAN FORRESTER-                :   No. 893 MDA 2021
    WESTAD                                     :

                 Appeal from the Order Entered June 18, 2021
      In the Court of Common Pleas of Snyder County Criminal Division at
                        No(s): CP-55-CR-0000160-2020


BEFORE:      OLSON, J., KUNSELMAN, J., and STEVENS, P.J.E.*

DISSENTING STATEMENT BY STEVENS, P.J.E.: FILED: SEPTEMBER 1, 2022

        Despite an extensive colloquy with the trial judge in which Appellee

clearly acknowledged his guilt, the Majority’s decision affirms that portion of

the trial court’s June 18, 2021 order that granted Appellee’s motion to

withdraw his guilty plea. Appellee, who made no argument on the position

advanced by the Majority, is being permitted to withdraw a plea he clearly

understood and to which he clearly agreed. I respectfully dissent and would

reverse the trial court’s decision to allow Appellee to withdraw his plea.

        The notes of testimony at the guilty plea hearing reveal the following

relevant colloquy between the trial judge and Appellee:


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A05038-22


          THE COURT: Mr. Westad, are you on any type of
          medication?
          MR. FORRESTER-WESTAD: No, sir.

          THE COURT: And you can read, write, and understand
          English?
          MR. FORRESTER-WESTAD: Yes, sir.

          THE COURT: The Defendant's facing a two count
          information. Count 1 is the crime of Theft by
          Unlawful Taking, a Felony of the Third Degree,
          punishable by up to seven years incarceration, a $
          15,000 fine or both. Will you give us the factual
          basis?

          MR. ZEIGLER: Yes, Your Honor. On or about January
          17, 2020 within the confines of Snyder County, the
          Defendant did unlawfully take or exercise unlawful
          control over movable property of another with intent
          to deprive another thereof. To wit, Your Honor, the
          Defendant took a 1986 Ford truck from the
          Middleburg Auction Barn. That is the factual basis of
          this plea, Your Honor.

          THE COURT: Mr. Westad, do you understand that you
          have the right to a trial by jury in this matter where
          12 jurors would be selected from residents of Snyder
          County. To convict you, all 12 jurors would have to
          be unanimous and all 12 would have to be convinced
          beyond a reasonable doubt of your guilt. You do not
          have to prove your innocence, you do not have to
          testify, and that cannot be held against you in any
          way. Do you understand that?
          MR. FORRESTER-WESTAD: Yes, sir.

          THE COURT: Do you understand if you enter a plea,
          you're giving up your rights to the trial by jury?
          MR. FORRESTER-WESTAD: Yes, sir.

          THE COURT: You're presumed innocent. By that I
          mean I assume at this point that you've done nothing
          wrong and I would instruct a jury that they would
          have to do the same thing until such time as they
          heard enough evidence to convince them beyond a
          reasonable doubt of your guilt. If you enter a plea,
          you're giving up your rights to the presumption of
          innocence. Do you understand that?
          MR. FORRESTER-WESTAD: Sir, yes, sir.

                                  -2-
J-A05038-22



          THE COURT: Do you understand that you are not
          required to enter a plea, you're absolutely free to
          proceed to trial?
          MR. FORRESTER-WESTAD: Sir, yes, sir.

          THE COURT: Do you understand the nature of the
          charge that you are pleading guilty to?
          MR. FORRESTER-WESTAD: Very much so, sir.

          THE COURT: And do you understand the possible
          penalties?
          MR. FORRESTER-WESTAD: Absolutely, sir.

          THE COURT: The Commonwealth has indicated that
          your plea agreement was in exchange if you plead
          guilty to Count 1, Theft by Unlawful Taking, a Felony
          of the Third Degree, you would receive a sentence in
          the bottom-half of the standard range. Your Prior
          Record Score is a four. The Offense Gravity Score for
          this offense is a seven. The standard range is 18
          months to 24 months. The bottom-half of the
          standard range then would be somewhere between
          18 and 21 months. Now, the Commonwealth has also
          indicated they are not objecting to a sentence of
          probation with restrictive conditions which would
          permit you to stay out of State prison and complete
          the treatment program that you just discussed. Is
          that your understanding of the plea agreement?
          MR. FORRESTER-WESTAD: Sir, yes, sir.

          THE COURT: So you understand, there are no
          guarantees you will receive a sentence of probation
          with restrictive conditions.
          MR. FORRESTER-WESTAD: Yes, sir, very much
          understanding the severity of this.

          THE COURT: Do you have any questions about your
          plea agreement?
          MR. FORRESTER-WESTAD: No, no, sir. Just like I said,
          thank you if you can –

          THE COURT: Are you in agreement with it?
          MR. EORRESTER-WESTAD: Am I what?

          THE COURT: Are you in agreement with the plea?
          MR. FORRESTER-WESTAD: Sir, yes, sir.



                                  -3-
J-A05038-22


            THE COURT: Other than the terms of your plea
            agreement, has anyone made any threats against
            you or promises to you in order to get you to enter a
            plea?
            MR. FORRESTER- WESTAD: No, no, sir.

            THE COURT: Whose decision is it to plead guilty?
            MR. FORRESTER-WESTAD: Mine and solely mine.

            THE COURT: Did you commit the crime of Theft by
            Unlawful Taking?
            MR. FORRESTER-WESTAD: Yes, sir.

            ....

            THE COURT: Do you have any questions?
            MR. FORRESTER-WESTAD: No, sir. I just want to say
            thank you for your time.

Notes of Testimony, 1/11/21 at 10-14 (emphasis added).

      Even more to the point, Appellee sought to withdraw his guilty plea

based upon his claim that prosecution is barred under 18 Pa.C.S.A.

§ 110(1)(ii). See Motion to Withdraw Guilty Plea and Quash the Information,

6/1/21 at ¶¶ 8-9. Appellee alleged that “[t]he offense [he] plead guilty to in

Luzerne County is of the same course of conduct and criminal episode as he

is now being prosecuted for in Snyder County.” Id.

      As recognized by the Majority, our standard of review of a trial court’s

decision to grant a pre-sentence motion to withdraw a guilty plea is well

settled:

            A trial court’s decision regarding whether to permit a
            guilty plea to be withdrawn should not be upset absent
            an abuse of discretion. An abuse of discretion exists
            when a defendant shows any “fair and just” reasons
            for withdrawing his plea absent “substantial prejudice”
            to the Commonwealth.


                                     -4-
J-A05038-22


Commonwealth v. Elia, 83 A.3d 254, 261-262 (Pa. Super. 2013) (original

quotation marks and some citations omitted), appeal denied, 94 A.3d 1007

(Pa. 2014).

      Likewise, our Supreme Court has long recognized that Subsection

110(1)(ii) bars a subsequent prosecution if each prong of the following four-

part test is met:

              (1) the former prosecution must have resulted in an
              acquittal or conviction;

              (2) the current prosecution is based upon the same
              criminal conduct or arose from the same criminal
              episode as the former prosecution;

              (3) the prosecutor was aware of the instant charges
              before the commencement of the trial on the former
              charges; and

              (4) the current offense occurred within the same
              judicial district as the former prosecution.

Commonwealth v. Perfetto, 207 A.3d 812, 821 (Pa. 2019) (citation

omitted).     “For purposes of Section 110, a guilty plea is tantamount to a

conviction.” Commonwealth v. Peifer, 730 A.2d 489, 492 (Pa.Super. 1999)

(citations omitted), appeal denied, 743 A.2d 918 (Pa. 1999).

      Here, it is undisputed that on May 29, 2020, Appellee pled guilty to the

charge of receiving stolen property in Luzerne County and was sentenced that

same day. In the instant case, Appellee originally pled guilty on January 11,

2021 to one count of theft by unlawful taking for conduct occurring in Snyder

County.


                                     -5-
J-A05038-22


      Contrary to the Majority, I would find that Appellee has failed to satisfy

the second prong of Perfetto by demonstrating that the instant prosecution

for theft by unlawful taking in Snyder County “was based on the same criminal

conduct or arose from the same criminal episode” as his receiving stolen

property prosecution in Luzerne County. See Perfetto, 207 A.3d at 821.

      Courts    in   this   Commonwealth      have   long   recognized     that   the

determination of whether various acts constitute a single criminal episode

requires the examination of the following two factors: (1) the logical

relationship between the acts; and 2) the temporal relationship between the

acts. Commonwealth v. Spotz, 896 A.2d 1191, 1210 (Pa. 2006).

              In ascertaining whether a number of statutory
              offenses are “logically related” to one another, the
              court should initially inquire as to whether there is a
              substantial duplication of factual, and/or legal issues
              presented by the offenses. … [A] mere de minimis
              duplication of factual and legal issues is insufficient to
              establish a logical relationship between offenses.

Commonwealth v. M.D.P., 831 A.2d 714, 719-720 (Pa.Super. 2003)

(citations omitted), appeal denied, 847 A.2d 1281 (Pa. 2004).

      “The temporal relationship between criminal acts will be a factor that

frequently determines whether the acts are logically related. However, the

definition of a ‘single criminal episode’ should not be limited to acts which are

immediately connected in time.”        Commonwealth v. Schmidt, 919 A.2d

241, 248 (Pa.Super. 2007) (citations omitted), appeal denied, 936 A.2d 40

(Pa. 2007).


                                        -6-
J-A05038-22


      Upon review of the record, I agree with the Commonwealth that the

charges relating to Appellee’s conduct in Snyder County do not stem from the

same “criminal episode” that resulted in the former prosecution relating to

Appellee’s conduct in Luzerne County.

      The record reflects that, apart from the vehicle stolen, there exists no

substantial duplication of facts or evidence between the former Luzerne

prosecution and the instant Snyder County matter. On the contrary, the two

cases exhibit differences; in the date and time of the offenses; in the location

of the offenses; in witnesses required by the prosecution for the offenses; and

in the elements of the offenses.

      Specifically, in February 2020, Appellee was found to be in possession

of a stolen truck in Luzerne County, Pennsylvania during a traffic stop by an

officer from the Kingston Police Department. Notes of testimony, 6/18/21 at

8. Appellee had stolen this truck more than three weeks earlier, in January

2020, from the parking lot of the Middleburg Auction Barn in Snyder County,

Pennsylvania, which is approximately 90 miles away. Id. at 8-9. At the time

of the initial theft in Snyder County, the truck contained a cordless drill, a

cordless impact gun, and bank bag belonging to the vehicle’s owner, William

Weist. Id.

      The current prosecution concerned the crime of theft by unlawful taking

and would have presumably involved witnesses in Snyder County, including

officers from the Middleburg Police Department, employees of the inpatient


                                     -7-
J-A05038-22


rehabilitation facility in Snyder County where Appellee was being treated, and

the owner of the truck who reported it stolen, William Weist.

      The former prosecution concerned the crime of receiving stolen

property, which requires proof of the additional element that the person had

knowledge that the property has been stolen, and presumably would have

involved witnesses from the Kingston Police Department in Luzerne County.

      Because the two cases present varying legal questions, rely on different

witnesses, and contain different evidence, the two prosecutions were not part

of the same criminal episode. Based on the foregoing, I find that the trial

court’s conclusion that the instant prosecution in Snyder County was barred

by the former prosecution in Luzerne County is unsupported by the record.

      Thus,      I   would   conclude   that   Appellant   has   not   demonstrated

a “fair and just reason” for withdrawing his plea. See Elia, 83 A.3d at 264.

      Moreover, Appellee did not even make an argument on the basis the

Majority advances to affirm the trial court. Appellee is being permitted to

withdraw a plea he clearly agreed to, understood and for which he was advised

of his rights.

      Accordingly, I would reverse the trial court’s order which grants

Appellee’s motion to withdraw his guilty plea and which quashes the criminal

information in its entirety and remands this matter for additional proceedings.

      Therefore, I respectfully dissent.




                                         -8-